Cardona, P. J. (dissenting).
I respectfully dissent. Whether a court exercises its discretion to apply the statutory formula, apply the "paragraph (f)” factors (see, Family Ct Act § 413 [1] til) or apply both in fixing the basic child support obligation on combined parental income in excess of $80,000, the court must articulate its reasons for the choice (see, Matter of Cassano v Cassano, 85 NY2d 649). Absent some articulation, there can be no meaningful appellate review of whether the court properly considered the parties’ circumstances in making its choice (see, supra, at 655)
Here, Family Court failed to enunciate its reasons for opting to apply the prescribed child support percentage to the combined parental income over $80,000. Nor is Family Court’s obligation satisfied by the majority’s references to the Hearing Examiner’s decision detailing the parties’ circumstances since that decision was not confirmed by Family Court. In my opinion, Family Court was required to separately "set forth the 'ultimate facts’, upon which the exercise of its discretion was based” (Manno v Manno, 224 AD2d 395, 397).
I would remit this matter to Family Court to determine the amount of child support by exercising its discretion to apply the "paragraph (f)” factors, or to apply the statutory percentage, or to apply both in fixing the basic child support obligation on the combined parental income over $80,000, supported by a recitation of the ultimate facts upon which the exercise of its discretion is based (see, Matter of Cassano v Cassano, supra, at 655).
*786While the emphasis in calculating child support is on the standard of living that should be shared with a child, the assessment of what should be the child’s standard of living should be based on reason and fairness. Child support should not be perceived as a disguised source of income for the custodial parent. Therefore, in my view, the court should identify specific enhancements to the child’s standard of living that will directly benefit the child.
Ordered that the order is affirmed, without costs.